Citation Nr: 1620659	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  08-01 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to automobile or adaptive equipment.

2.  Entitlement to specially adapted housing. 

3.  Entitlement to a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction has since been transferred to the RO in Boise, Idaho.

In January 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

The issues on appeal were denied by the Board in an April 2015 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 order, the Court granted a joint motion for partial remand (JMR) and vacated and remanded the Board's April 2015 decision with respect to the abovementioned issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In granting the JMR, the Court held that VA failed to fulfill the duty to assist by not providing the Veteran with a VA examination, specifically to determine whether the Veteran suffers from loss of use of both lower extremities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  "Loss of use" of a foot is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).  The Board must therefore remand in accordance with the Court's instructions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Schedule the Veteran for a VA examination to determine whether, due to his service-connected disabilities, he exhibits loss of use of the foot and/or loss of use of the lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  

The entire claims file must be reviewed by the examiner.  Specifically, the examiner's opinion should consider and refer to (1) February 2015 VA treatment records in which the Veteran reported riding a scooter or using a walker to get around and spending most of his days in a recliner or bed; (2) a March 2013 private neuromuscular clinic record stating that the Veteran utilized a walking cane and motorized scooter; and (3) a March 2015 statement in which the Veteran reported serious mobility issues requiring the use of a walker or scooter to get around the house or go small distances.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

